DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 09/29/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

This rejection is non final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodan et al. (US Patent 9,144,434, disclosed by applicant) in view of Bacqueville et al. (US Patent Pub. 2016/0206542, disclosed by applicant).
Rodan et al. disclose methods and compositions for treating skin.  The method uses an exfoliation tool and the use of an exfoliation tool together with skin care agents or compositions (ABSTRACT).  Rodan et al. disclose the composition comprises one or more skin conditioning agents, such as cylcopentasiloxane and dimethicone (column 9, lines 17 and 20).  Rodan et al. disclose compositions comprising polysilicone-11, ethoxydiglycol and ethylhexyl hydroxystearate (column 9, line 32).  Rodan et al. disclose the composition comprises one or peptides, such as palmitoyl hexapeptide-14 and hexapeptide-21 (column 5, lines 30-33).  Rodan et al. disclose the composition comprise one or 
Rodan et al. differs from the instant claims insofar as they do not disclose a composition comprising retinaldehyde.

Bacqueville et al. disclose a composition comprising retinaldehyde to combat skin ageing and more particularly light-induced skin ageing (ABSTRACT).  Bacqueville et al. disclose the depletion of vitamin A induced by the sun is implicated in the pathogenesis of certain skin cancers as well as premature aging and retinaldehyde is also a good candidate for supplying vitamin A in the epidermis ([005] and [007]).

It would have been obvious to have used retinaldehyde as the vitamin A compound of Rodan motivated by the desire to combat skin ageing and more particularly light-induced skin ageing as taught by Bacqueville.

 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodan et al. (US Patent 9,144,434) in view of Bacqueville et al. (US Patent Pub. 2016/0206542), and further in view of Albrecht et al. (US Paten Pub. 2018/00711900).

	Albrecht et al. disclose skin care composition comprising at least once antioxidant, such as bis-ethylhexyl hydroxydimethoxy benzylmalonate that provides for the extension of the storage stability and for the prevention of undesirable oxidation in the composition ([0016]).  Albrecht et al. disclose compositions comprising C12-15 alkyl benzoates (Example 5).
	It would have been obvious to one of ordinary skill in the art to have used bis-ethylhexyl hydroxydimethoxy benzylmalonate and C12-15 alkyl benzoates in the formulation of Rodan in view of Bacquevill motivated by the desire to provide for the extension of the storage stability and for the prevention of undesirable oxidation in the composition and to use compounds known for skin care compositions as taught by Albrecht et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612